DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 01/18/2022. Claims 1-3, 6-10 and 13-14 are currently pending with claim 5 cancelled and claims 4, 12 and 15-28 withdrawn from consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Lyn on 03/11/2022.
The application has been amended as follows: 
The following claims are to replace all previously presented claims.
1. (Currently Amended) An apparatus for forming a rod member used in the manufacture of cigarette filter elements, the apparatus comprising:
an object insertion device configured to insert a plurality of objects into and along the rod member, the rod member being formed from a continuous supply 
a cleaning element disposed adjacent to the rotatable insertion member between the second rotational position and the first rotational position thereof in the first rotational direction, the cleaning element being secured to be non-rotatable relative to the rotatable insertion member and comprising an elongate brush having a leading edge and a trailing edge with respect to the rotatable insertion member rotating in the first rotational direction, the leading edge of the brush being mounted to the object insertion device and secured adjacent to the rotatable insertion member such that the trailing edge extends in the first rotational direction, and such that at least the leading edge of the brush engages the rotatable insertion member and each of the series of object receptacles, between the second and first rotational positions, upon rotation of the insertion member so as to remove at least some residual material from the object receptacles having the residual material therein prior to the object receptacles receiving another of the plurality of objects at the first rotational position.



3. (Original) The apparatus of Claim 2, wherein the material recovery device comprises a suction system disposed adjacent to the cleaning element and configured to receive and remove the residual material from the object receptacles or the cleaning element in response to a suction imparted thereto by the suction system.

4. (Original) The apparatus of Claim 2, wherein the material recovery device comprises a chute disposed adjacent to the cleaning element and configured to receive and remove the residual material from the object receptacles or the cleaning element in response to the removal of the residual material by the cleaning element.

5. (Cancelled)

6. (Previously Presented) The apparatus of Claim 1, wherein the trailing edge of the brush is unsecured adjacent to the rotatable insertion member such that the brush is pivotable about the leading edge thereof.

7. (Original) The apparatus of Claim 1, wherein the plurality of objects comprises a plurality of first objects and a plurality of second objects, and wherein first and second 

8. (Original) The apparatus of Claim 7, wherein each of the rotatable feeder devices is configured to rotate in a second rotational direction, opposite to the first rotational direction, to respectively receive the first and second objects in the object receptacles defined thereby at a first rotational position thereof and to dispense the respective first and second objects to every other object receptacle of the insertion member at a second rotational position of each feeder device in the second rotational direction.

9. (Original) The apparatus of Claim 8, comprising a cleaning element disposed adjacent to the rotatable feeder device of the first or second delivery system, and between the second rotational position and the first rotational position thereof in the second rotational direction, the cleaning element being configured to engage each of the series of object receptacles upon rotation of the feeder device between the second and first rotational positions so as to remove at least some residual material from the object receptacles having the residual material therein prior to the object receptacles receiving another of the plurality of objects at the first rotational position



11. (Original) The apparatus of Claim 10, wherein the material recovery device comprises a suction system disposed adjacent to the cleaning element and configured to receive and remove the residual material from the object receptacles or the cleaning element in response to a suction imparted thereto by the suction system.

12. (Original) The apparatus of Claim 10, wherein the material recovery device comprises a chute disposed adjacent to the cleaning element and configured to receive and remove the residual material from the object receptacles or the cleaning element in response to the removal of the residual material by the cleaning element.

13. (Original) The apparatus of Claim 9, wherein the cleaning element comprises an elongate brush having a leading edge and a trailing edge with respect to the respective rotational feeder device rotating in the second rotational direction, and wherein the leading edge of the brush is secured adjacent to the respective rotational feeder device such that the trailing edge of the brush extends in the second rotational direction.



15. (Currently Amended) A method of forming a rod member used in the manufacture of cigarette filter elements, the method comprising:
inserting a plurality of objects into and along the rod member using an object insertion device, the rod member being formed from a continuous supply of a filter material, the object insertion device comprising a rotatable insertion member disposed adjacent to the continuous supply of the filter material and defining a continuous series of object receptacles about a periphery thereof, inserting the plurality of objects into and along the rod member comprising rotating the insertion member in a first rotational direction to receive the objects in the object receptacles at a first rotational position and to insert the objects from the receptacles into the rod member at a second rotational position; and
engaging each of the series of object receptacles with a cleaning element disposed adjacent to the rotatable insertion member between the second rotational position and the first rotational position thereof in the first rotational direction, the cleaning element being secured to be non-rotatable relative to the rotatable insertion member and comprising an elongate brush having a leading edge and a trailing edge with respect to the rotatable insertion member rotating in the first rotational direction, the leading edge of the brush being mounted to the object insertion device and secured adjacent to the rotatable insertion member such that the trailing edge extends in the first rotational direction, and such that at least the leading edge of the brush engages the rotatable insertion member and each of the series of object receptacles, upon rotation of the insertion member so as to remove at least some residual material from the object receptacles having the residual material therein prior to the object receptacles receiving another of the plurality of objects at the first rotational position.

16. (Original) The method of Claim 15, comprising receiving the residual material removed from the object receptacles using a material recovery device operably engaged with the cleaning element, and channeling the residual material away from the rotatable insertion member.

17. (Original) The method of Claim 16, wherein receiving the residual material comprises receiving and removing the residual material from the object receptacles or the cleaning element in response to a suction imparted thereto by a suction system disposed adjacent to the cleaning element.

18. (Original) The method of Claim 16, wherein receiving the residual material comprises receiving and removing the residual material from the object receptacles or 

19. (Cancelled) 

20. (Currently Amended) The method of Claim [[19]] 15, wherein securing the leading edge of the brush comprises securing the leading edge of the brush adjacent to the rotatable insertion member such that the trailing edge of the brush is unsecured adjacent to the rotatable insertion member, and such that the brush is pivotable about the leading edge thereof.

21. (Original) The method of Claim 15, wherein the plurality of objects comprises a plurality of first objects and a plurality of second objects, and wherein first and second delivery systems, each comprising a rotatable feeder device defining a continuous series of object receptacles about a periphery thereof, are disposed adjacent to the rotatable insertion member, and wherein the method comprises respectively delivering the first and second objects from the rotatable feeder devices to the object receptacles of the rotatable insertion member.

22. (Original) The method of Claim 21, wherein each of the rotatable feeder devices is configured to rotate in a second rotational direction, opposite to the first rotational direction, and wherein the method comprises respectively receiving the first and second objects in the object receptacles defined by each of the rotatable feeder 

23. (Original) The method of Claim 22, comprising engaging each of the series of object receptacles upon rotation of the feeder device using a cleaning element disposed adjacent to the rotatable feeder device of the first or second delivery system, in the second rotational direction and between the second and first rotational positions of the rotatable feeder devices, and removing at least some residual material from the object receptacles having the residual material therein prior to the object receptacles receiving another of the plurality of objects at the first rotational position

24. (Original) The method of Claim 23, comprising receiving the residual material removed from the object receptacles using a material recovery device operably engaged with the cleaning element associated with the rotatable feeder device of the first or second delivery system, and channeling the residual material away from the respective rotatable feeder device.

25. (Original) The method of Claim 24, wherein the material recovery device comprises a suction system disposed adjacent to the cleaning element, and wherein receiving the residual material comprises receiving and removing the residual material from the object receptacles or the cleaning element in response to a suction imparted thereto by the suction system.

26. (Original) The method of Claim 24, wherein the material recovery device comprises a chute disposed adjacent to the cleaning element, and wherein receiving the residual material comprises receiving and removing the residual material from the object receptacles or the cleaning element using the chute in response to the removal of the residual material by the cleaning element.

27. (Original) The method of Claim 23, wherein the cleaning element comprises an elongate brush having a leading edge and a trailing edge with respect to the respective rotational feeder device rotating in the second rotational direction, and wherein the method comprises securing the leading edge of the brush adjacent to the respective rotational feeder device such that the trailing edge of the brush extends in the second rotational direction.

28. (Original) The method of Claim 27, wherein securing the leading edge of the brush comprises securing the leading edge of the brush such that the trailing edge of the brush is unsecured adjacent to the respective rotational feeder device and such that the brush is pivotable about the leading edge thereof.

Allowable Subject Matter
Claims 1-3, 6-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a cleaning element for cleaning the rotatable insertion member, wherein the cleaning element is an elongated brush mounted adjacent to the rotatable 
The prior art of record, either singularly or in combination of, fails to anticipate the above limitation, Fritsch teaches a system for scouring debris from a drum, but the cleaning element, brush, differs in that the brush of Fritsch is rotatable and not an elongated brush relative to the rotational direction the drum.
Claims 4, 12 and 15-28 are allowed.  The restriction requirement between apparatus and the process for it practice and distinct species, as set forth in the Office action mailed on 01/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 01/21/2020 is withdrawn.  Claims 4, 12 and 15-28, directed to a species and method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/12/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731